DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “another organ” in lines 1-2 and line 6, and subsequently recites “the another organ” in line 10. It is unclear whether the “another organ” of line 6 is intended to be the same or different as that of claims 1-2, and consequently it is unclear which previously recited another organ is referenced in line 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,632,235 (Weikel et al.).
Regarding claim 1, Weikel et al. teaches a positioning device capable of introduction against an interior surface of an organ (abstract), comprising: a shaft with a longitudinal axis (Figure 9); and a deflector (Figure 9, balloon, 130) at a distal end of the shaft, the deflector (130) including a series of sections (Figure 9, bulge, 135 and ends, 140) with the series of sections being oriented at different angles from one another in a manner that enables the deflector (130) to change a path of the organ, with corners having obtuse angles being defined at junctions between adjacent sections of the series of sections, the deflector (130) being: substantially flaccid in an unexpanded state and substantially rigid in an expanded state (col. 15, lines 58-65; Figure 9); and asymmetrical about the longitudinal axis in the expanded state such that the positioning device, in the expanded state, is capable of repositioning the organ (The limitations “that enables the deflector to change a path of the organ” and “is capable of repositioning the organ” are functional limitations. Given the asymmetrical nature of the balloon, the balloon is capable of diverting and repositioning an organ in which it is placed, thus is capable of performing the claimed function. See Figure 9; col. 15, lines 58-65).
Regarding claims 2-4, Weikel et al. teaches the deflector (130), in the expanded state, includes: a diverting section that extends away from the longitudinal axis; a spacing section distal to the diverting element, at least a portion of the spacing section having a central axis oriented substantially parallel to the longitudinal axis; a convergent section distal to the spacing element and extending toward the longitudinal axis (see annotated Figure 9 below; col. 15, lines 58-65).

    PNG
    media_image1.png
    334
    485
    media_image1.png
    Greyscale

Regarding claim 6, Weikel et al. teaches the deflector (130) is inflatable (col. 15, lines 58-65).
Regarding claim 7, Weikel et al. teaches the shaft includes a lumen for communicating an inflating medium into a cavity of the balloon (130) to transition the balloon (130) from the unexpanded state to the expanded state (col. 15, lines 58-65; Figure 9).
Regarding claim 10, Weikel et al. teaches a positioning device capable of introduction against an interior surface of a hollow organ (abstract), comprising: a shaft with a longitudinal axis (Figure 9); a deflector (Figure 9, balloon, 130) at a distal end of the shaft, the deflector (130) conformable to an expanded state to divert a path of the hollow organ, the defector (130) including, in series: a diverting section that extends away from the longitudinal axis; a spacing section oriented at an angle to and distal to the diverting section, at least a portion of the spacing section being oriented substantially parallel to the longitudinal axis; and a convergent section oriented at an Figure 9 above), corners having obtuse angles being defined between the diverting section and the spacing section and between the spacing section and the convergent section upon conforming the deflector to the expanded state (The limitation “to divert a path of the hollow organ” is a functional limitation. Given the asymmetrical nature of the balloon, the balloon is capable of diverting and the path of an organ in which it is placed, thus is capable of performing the claimed function. See Figure 9; col. 15, lines 58-65).
Regarding claim 11, Weikel et al. teaches the deflector (130) comprises an inflatable deflector having a deflated configuration and an inflated configuration (balloon is inflatable, thus has “inflated” and “deflated” configurations, col. 15, lines 58-65).
Regarding claim 12, Weikel et al. teaches the deflector is flaccid in the deflated configuration and substantially rigid in the inflated configuration (absent internal pressure from an inflation medium, the balloon is considered “flaccid” relative to its fully inflated, comparatively rigid state, col. 15, lines 58-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,632,235 (Weikel et al.) in view of U.S. Patent Application Publication No. 2009/0112248 (Maloney).
Regarding claims 8, 9, and 14, Weikel et al. teaches all the limitations of claims 1 and 10. Weikel et al. does not teach the device comprises a stylet.
However, Maloney teaches a positioning device configured for introduction against an interior surface of an organ (abstract), comprising: a stylet (Figures 2 and 5a, deflector, 12) for changing at least one of a position, an orientation and a configuration of an expandable deflector (Figures 2, 4, and 5a, basket, 16) ([0022]; [0027]-[0028]; [0033]); wherein the stylet (12) is capable of rotating the positioning device ([0027]; [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weikel et al. to include the stylet of Maloney, because providing a stylet in a lumen of the positioning device aids in proper positioning and manipulation of the positioning device (Maloney, [0027]; [0033]).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0082488 (Niazi) in view of U.S. Patent No. 5,531,776 (Ward et al.).
Regarding claim 15, Niazi teaches a method for moving a portion of a hollow organ away from another organ (abstract; [0041]), comprising: inserting a shapable deflector (Figure 1, balloon, 22) into the hollow organ, the shapable deflector (22) including a series of sections (The balloon 22 includes angularly oriented segments, see Figure 4; “bend, distort, or otherwise move the esophagus 14 away from the heart 18”, [0030]; “distort the esophagus away from the heart”, [0032]; [0041]); positioning and 
However, Ward et al. teaches a method for moving a portion of a hollow organ away from another organ (portion of the esophagus is deflected and consequently moved away from another organ, abstract), comprising: inserting a shapeable deflector (Figures 2 and 8, moveable portion, 24) into the hollow organ, the shapable deflector (24) including a series of sections (col. 11, lines 1-5 and lines 11-27; col. 12, lines 8-11); positioning and orienting the shapable deflector (24) to move the portion of the hollow organ away from the another organ, and expanding the shapable deflector (24), including orienting the series of sections, to increase a rigidity of the shapable deflector (24), to define corners having obtuse angles between adjacent sections of the series of sections to change a path of the hollow organ to move the portion of the hollow organ away from the another organ (Corners defined between adjacent sections, extending away from the tubular member 22, parallel to the tubular member 22, and lastly towards the tubular member 22, see annotated Figure 2; col. 11, lines 11-27; col. 12, lines 8-18). 

    PNG
    media_image2.png
    209
    360
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Niazi such that the shapable deflector is expanded to define corners having obtuse angles between adjacent sections of the series of sections as taught by Ward et al., because such a configuration provides a more precise displacement of a targeted section of the esophagus (Ward et al., Figure 8).
Regarding claim 16, Niazi in view of Ward et al. teaches all the limitations of claim 15. Niazi teaches conducting a procedure on the another organ with the portion of the hollow organ deflected away from the another organ ([0041]).
Regarding claim 17, Niazi in view of Ward et al. teaches all the limitations of claim 15. Niazi teaches changing at least one of a position, an orientation, and a configuration of the shaped balloon (22) within the portion of the hollow organ ([0041]).
Regarding claim 18, Niazi in view of Ward et al. teaches all the limitations of claim 15. Niazi teaches collapsing the shaped balloon (22); and removing the shaped balloon (22) from the hollow organ ([0043]).
Regarding claim 20, Niazi in view of Ward et al. teaches all the limitations of claim 15. Niazi teaches expanding the shaped balloon (22) enables movement of the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,335,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘133. That is, claim 1 is anticipated by claim 1 of the ‘133. Similarly, instant claim 10 is anticipated by claims 1 and 8 of the ‘133 patent, and instant claim 15 is anticipated by claim 12 of the ‘133 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of 10,695,041. Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘041. That is, claim 1 is anticipated by claim 1 of the ‘041 patent. Similarly, instant claim 10 is anticipated by claims 1 and 8 of the ‘041 patent, and instant claim 15 is anticipated by claim 13 of the ‘041 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-9, 11-14, and 16-20 of the instant application are anticipated by claims 1-20 of the ‘041 patent, by the same reasoning.
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art of record teach and/or fairly suggest the positioning device and methods of claims 5, 13, and 19, wherein the sections of the series of sections have cross-sectional shapes and dimensions taken transverse to the lengths of the sections .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,454,588 (Rieker) teaches an apparatus for displacing a portion of the esophagus (abstract; Figure 5A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CARRIE R DORNA/           Primary Examiner, Art Unit 3791